     Case 2:18-cr-00352-ECM-SMD Document 81 Filed 01/15/19 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
      v.                                      ) CRIM. CASE NO. 2:18cr352-ECM
                                              )
TIMOTHY DEAN PETTIWAY                         )
COURTNEY DEANDREA STANTON                     )


                             OPINION and ORDER

      Now pending before the court is defendant Timothy Dean Pettiway’s

unopposed motion to continue trial (doc. 73) filed on January 8, 2019.           Jury

selection and trial is presently set on the term of court commencing on February 4,

2019. For the reasons set forth below, the court will grant a continuance of the trial

pursuant to 18 U.S.C. § 3161(h)(7).

      While the trial judge enjoys great discretion when determining whether to

grant a continuance, the court is limited by the requirements of the Speedy Trial Act.

18 U.S.C. § 3161; United States v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986).

The Act provides in part:

      “In any case in which a plea of not guilty is entered, the trial of a
      defendant charged in an information or indictment with the commission
      of an offense shall commence within seventy days from the filing date
      (and making public) of the information or indictment, or from the date
      the defendant has appeared before a judicial officer of the court in
      which such charge is pending, whichever date last occurs.”

18 U.S.C. § 3161(c)(1).
     Case 2:18-cr-00352-ECM-SMD Document 81 Filed 01/15/19 Page 2 of 3




      The Act excludes, however, certain delays from the seventy-day period,

including delays based on “findings that the ends of justice served by taking such

action outweigh the best interest of the public and the defendant in a speedy trial.”

18 U.S.C. § 3161(h)(7)(A). In determining whether to grant a continuance under §

3161(h)(7), the court “shall consider,” among other factors, whether denial of a

continuance would likely “result in a miscarriage of justice,” or “would deny counsel

for the defendant . . . the reasonable time necessary for effective preparation, taking

into account the exercise of due diligence.” § 3161(h)(7)(B)(i), (iv).

      Counsel for Pettiway represents that she was recently appointed to represent

Pettiway, and the discovery in this case is voluminous. She will require additional

time to review discovery, meet with the defendant and investigate the charges

against Mr. Pettiway. The co-defendant, Courtney Stanton, and the government do

not oppose the motion to continue. After careful consideration, the court finds that

the ends of justice served by granting a continuance of this trial outweigh the best

interest of the public and the defendant in a speedy trial. The Court further finds that

a continuance is warranted to allow Mr. Pettiway’s attorney sufficient time to

investigate this case and review discovery.

      Accordingly, it is

      ORDERED that the motion to continue (doc. 73) be and is hereby GRANTED

and the jury selection and trial are CONTINUED from February 4, 2019 to the
      Case 2:18-cr-00352-ECM-SMD Document 81 Filed 01/15/19 Page 3 of 3




criminal term of court commencing on April 15, 2019, at 10:00 a.m., in

Montgomery, Alabama.

       The United States Magistrate Judge shall conduct a pretrial conference prior

to the April trial term.

       Done this 15th day of January, 2019.


                                        /s/Emily C. Marks
                                EMILY C. MARKS
                                UNITED STATES DISTRICT JUDGE
